Title: From James Madison to William C. C. Claiborne (Abstract), 11 March 1805
From: Madison, James
To: Claiborne, William C. C.


11 March 1805, Department of State. “The importance of my letter of the 25th. ult. suggested the propriety of transmitting the enclosed duplicate. A communication similar to that intended to be made to the Marquis of Casa Calvo has been addressed to the Spanish Minister; but his answer is not received, tho’ it is expected here shortly. Congress having necessarily closed their session on the 3d. inst.—on the next day the President took in public the oaths adapted to the new term of his Office, and delivered an inaugural address, which with a copy of the law further providing for the government of the Territory of orleans, I now enclose.”
